Citation Nr: 1036491	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected right knee injury. 

2.  Entitlement to service connection for coronary artery 
disease, status-post bypass graft, to include as secondary to 
hypertension, claimed as arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had service in the Alabama Army National Guard from 
September 1982 to August 1990 with a period of active duty for 
training (ACDUTRA) from February to September 1983.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of August 2001 and November 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, Regional 
Office (RO).  The Veteran testified at a hearing before a 
Decision Review Officer (DRO) in November 2005.  A transcript of 
that hearing has been associated with the claims folder.  

In April 2008, the Board remanded the case to the RO for further 
evidentiary development.  A supplemental statement of the case 
was issued in May 2010.  

Section 7(b) (A) & (B) of the Veterans Claims Assistance Act of 
2000 (VCAA) notes that claims that became final between July 14, 
1999 and November 9, 2000 and that denied a claim for service 
connection as not well-grounded will be readjudicated "as if the 
denial or dismissal had not been made."  Pub. L. No. 106-475, § 
7, 114 Stat. at 2099-2100.  The Federal Circuit Court of Appeals 
(Fed. Cir.) noted that this section applied to claims "denied" 
between July 14, 1999 and November 9, 2000.  See Paralyzed 
Veterans v. Secretary of Veterans' Affairs, 345 F.3d 1334 at 
1343-1344 (Fed. Cir. 2003).  The request for readjudication must 
be filed by the claimant (or a motion made by the Secretary) not 
later than two years after the date of enactment of the VCAA.  In 
this case, the veteran's claim for hypertension was denied as not 
well-grounded in December 1999.  His requests for readjudication 
were filed in February and March 2001.  As a consequence, this 
claim will be addressed without regard to finality, as noted 
above.  Therefore, the issue is as noted on the title page of 
this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).  



FINDINGS OF FACT

1.  Hypertension did not manifest in service or to a compensable 
degree within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's period of 
active duty or his service-connected right knee injury.  

2.  Coronary artery disease was not manifested during the 
Veteran's active duty or for many years thereafter, nor is any 
heart disease otherwise related to such service.  

3.  Service connection for hypertension is not in effect, thus 
the Veteran's claim for service connection for coronary artery 
disease on a secondary basis must be denied as a matter of law.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result a 
service-connected right knee injury.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.3.307, 3.309, 3.310(a) (2009).  

2.  Coronary artery disease, status post bypass graft, was not 
incurred in or aggravated during the Veteran's active duty 
service, nor has any heart disease been caused or aggravated by 
any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, the first notice provided to the veteran was issued 
in March 2003, subsequent to the first RO adjudication of the 
claims.  However, the notice as provided by the RO prior to the 
transfer and recertification of the case to the Board complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in June 2003, July 
2004, September 2004, March 2006, and May 2008.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  



It also appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  

VA has satisfied its duty to assist the Veteran under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Service and VA treatment records 
have been associated with the claims folder along with those 
private medical records identified by the Veteran.  VA afforded 
the Veteran an opportunity to appear for a hearing.  The Veteran 
has been afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination 
was conducted by a medical doctor.  The examination report 
reflects that the examiner solicited symptoms from the Veteran, 
examined the Veteran, and provided a diagnosis consistent with 
the record. Therefore, the examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  


II.  Factual background.

The Veteran served on active duty from February to September 
1983.  On the occasion of his enlistment examination in September 
1982, the Veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having high 
blood pressure.  The Veteran's blood pressure was 110/66.  
Clinical evaluation was negative for any complaints of or 
clinical findings reflective of hypertension.  No references to 
hypertension are contained in the examination report.  

In March 1983, the Veteran went to sick call with concerns of a 
cough and congested sinuses.  At that time, his blood pressure 
reading was reported to be 122/67.  In April 1983, the Veteran 
was seen in sick call after he fell on his right knee; he was 
diagnosed with patellofemoral syndrome.  He was subsequently seen 
in June 1983 with similar complaints; his blood pressure reading 
was 120/68.  

In August 1985, the Veteran was seen for complaints of nasal 
congestion and cough productive of yellow sputum; he also 
complained of chronic right knee pain provoked by running.  At 
that time, his blood pressure reading was 146/90.  The pertinent 
diagnoses were bronchitis and recurrent knee pain; he was not 
diagnosed with hypertension.  

During a clinical evaluation in September 1986, the Veteran's 
blood pressure reading was reported to be 110/90.  The Veteran 
described his health as "good," and provided a medical history in 
which he specifically denied ever having high blood pressure.  No 
references to hypertension are contained in the examination 
report.  A periodic examination was conducted in August 1990.  
The Veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having high 
blood pressure; he also denied any heart trouble.  No references 
to hypertension are contained in the examination report.  The 
clinical evaluation was essentially normal and the Veteran's 
blood pressure was interpreted to be 128/84.  Clinical evaluation 
of the heart was normal.  

Post service treatment records show that the Veteran was seen at 
the emergency room at a private hospital in August 1995, after he 
fell out of a door at his home and injured his right knee.  On 
examination, his blood pressure reading was 160/108.  The initial 
impression was right knee pain with effusion and elevated blood 
pressure.  On August 24, 1995, the Veteran underwent a right 
patella tendon rupture repair.  Post-surgically, the Veteran 
developed significant hypertension with a blood pressure of 
245/140.  It was noted that the Veteran had no previous history 
of hypertension, no family history of hypertension, and no such 
related symptoms.  The Veteran acknowledged smoking, drinking, 
and eating a considerable amount of salt.  The impression was 
right knee pain with effusion and elevated blood pressure.  

A consultation note dated August 1995 and authored by C. C., M.D. 
revealed that the Veteran's blood pressure upon physical 
examination was 150/88.  Dr. C. diagnosed the Veteran as having 
post-operative hypertension, status-post repair of right patella 
tendon rupture, and click murmur, probable mitral valve prolapse.  
Dr. C. also noted that the Veteran's blood pressure was now 
normal (emphasis added).  Dr. C. advised the Veteran to monitor 
his blood pressure and reduce his sodium intake.  

The Veteran sought private care for back pain, right knee pain, 
and hypertension in October 1996.  The Veteran's blood pressure 
was 148/83.  Approximately one month later, in November 1996, the 
Veteran was afforded an examination as part of his application 
for Social Security Disability benefits.  The examiner noted that 
the Veteran smoked and drank and until recently, was on blood 
pressure medication.  However, the Veteran stopped taking the 
medication.  Upon physical examination, the Veteran's blood 
pressure was 180/120.  The pertinent diagnosis was uncontrolled 
hypertension.  

Treatment reports from the Social Security Administration 
indicate that the Veteran underwent another examination for 
Social Security Disability purposes in January 1997.  The Veteran 
provided a past medical history that was significant for high 
blood pressure.  Upon physical examination, the Veteran's blood 
pressure was 150/100.  

In January 1999, the Veteran sought VA care after experiencing 
shortness of breath and chest pain.  The Veteran's blood pressure 
was 180/99.  Another VA treatment note dated the same day 
included a blood pressure reading of 120/80.  The Veteran was 
diagnosed as having gastritis and encouraged to stop smoking and 
drinking.  A VA treatment note dated June 1999 diagnosed the 
Veteran as having uncontrolled hypertension.  The Veteran was 
prescribed Tiazac and Lisinopril.  It was noted that the Veteran 
was a smoker and occasional alcohol abuse.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
Examination in late-June 1999.  At that time, he reported being 
diagnosed with hypertension in 1990; he stated that it was now 
stable.  The pertinent diagnosis was essential hypertension, 
presently stable.  

Of record is a consultation note, dated in January 2001, 
indicating that the Veteran was referred for evaluation of chest 
tightness.  The Veteran reported a history of hypertension and a 
positive family history of coronary artery disease.  He reported 
chest tightness mainly exertional but also had nocturnal angina 
symptoms relieved with nitroglycerin.  It was noted that he had a 
stress test in 1999 which showed septal and antlat ischemia.  
Blood pressure reading was 176/100.  The assessment was angina 
despite good medical regimen, uncontrolled hypertension, and high 
LDL.  A February 2001 indicates that the Veteran was seen for 3 
vessel coronary artery disease.  On April 30, 2001, the Veteran 
was seen for a follow up evaluation.  Blood pressure reading was 
170/90.  The assessment was coronary artery disease doing well, 
status post CABG.  

The Veteran presented to VA for care after reporting vision 
problems in August 2001.  The Veteran's initial blood pressure 
was 180/110 and 170/100 on re-check.  The pertinent diagnosis was 
uncontrolled hypertension.  The Veteran's medications were 
adjusted and he was encouraged to check his blood pressure 
regularly at home.  

Associated with the  Veteran's claims file is an April 2002 
Social Security Administration (SSA) administrative law judge 
(ALJ) opinion that granted the Veteran Social Security Disability 
benefits from August 24, 1999 based on numerous "severe" 
impairments.  The Veteran's history of hypertension was noted, 
but it was described as "controlled."  

On the occasion of a VA examination in August 2002, the Veteran's 
blood pressure was reported to be 175/77; subsequently, he had a 
reading of 140/82 when it was taken manually.  

The Veteran was admitted to a VA hospital in October 2003 for 
evaluation of his complaints of shortness of breath and soreness 
in the epigastric area.  Diagnostic testing revealed that the 
Veteran had atrial flutter and congestive heart failure.  On 
examination, blood pressure reading was 196/122.  The pertinent 
diagnoses were atrial flutter, congestive heart failure, 
hypertension and history of coronary artery disease.  

At his personal hearing in November 2005, the Veteran testified 
that he did not have any problems with high blood pressure until 
he had surgery on his right knee; it was during the knee surgery 
that he was discovered to have high blood pressure.  

Of record is a statement from a private cardiologist, Dr. R. D. 
A. dated in May 2006.  Dr. A. stated that he reviewed the 
Veteran's "plethoric" records and noted that he in fact received 
a diagnosis of hypertensive heart disease in service, but that 
this condition went untreated at that time.  Dr. A. also stated 
that it was "as likely as not" that the Veteran's current 
hypertension "could very well have been directly and/or 
indirectly responsible" for the Veteran's coronary artery disease 
(CAD).  

The Veteran was afforded a VA examination for evaluation of 
hypertension in May 2009.  The Veteran reported a history of 
hypertension around the time of his knee surgery and related that 
knee and heart disease.  Blood pressure readings were 150/84, 
149/97, and 147/85.  The pertinent diagnosis was essential 
hypertension.  The examiner stated that it is less likely as not 
the Veteran's hypertension is related to his period of active 
duty for training, because he was diagnosed with hypertension at 
the VAMC Birmingham from March 14, 2001 to March 23, 2001.  The 
examiner also stated that it is less likely as not the Veteran's 
hypertension is proximately due to, the result of, or aggravated 
by the service-connected right knee injury.  The examiner noted 
that the literature does not support a knee injury as a cause of 
hypertension.  However, the examiner explained that the stress of 
surgery and pain mostly likely caused an increase in his blood 
pressure (aggravated).  

The VA examiner also stated that it is less likely as not the 
Veteran's coronary artery disease is related to his period of 
active duty for training; he noted that the Veteran was diagnosed 
with coronary artery disease in March 2001.  The VA examiner 
noted that he had carefully reviewed the Veteran's STRs; and, 
contrary to the statement from Dr. A., he did not find a 
diagnosis of hypertension or coronary artery disease.  The 
examiner indicated that the STRs reflect only two elevated blood 
pressures, which is not indicative of a diagnosis of 
hypertension; rather, he noted that, according to literature, a 
diagnosis of hypertension is when the blood is elevated greater 
than 140/90 on three separate occasions.  


III.  Legal analysis.

Service connection is awarded for a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
INACDUTRA during which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty. 38 U.S.C.A. 
§ 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  
An individual who has served only on active duty for training 
must establish a service-connected disability in order to achieve 
veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service connection is also permissible for disability resulting 
from disease or injury incurred in or aggravated by ACDUTRA or 
for disability resulting from injury - but not disease - incurred 
or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 
38 C.F.R. § 3.6. The presumptions of soundness and aggravation do 
not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 
Vet. App. at 477. Generally, service connection requires evidence 
of a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

In addition, certain chronic diseases such as hypertension and 
cardiovascular disease may be presumed to have been incurred 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection on a presumptive basis is 
not available where the service performed is ACDUTRA or 
INACDUTRA.  Biggins, 1 Vet. App. at 476-78. Disorders diagnosed 
more than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the result 
of a service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

With respect to secondary service connection claims, the Board 
notes that there has been an amendment to the provisions of 38 
C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged. Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995) (which allowed for secondary 
service connection on an aggravation basis), it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, which 
strongly suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  38 C.F.R. § 3.310 (2006).  

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.  

The Board notes that a lay person is competent to describe what 
comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



A.S/C for Hypertension, to include as secondary to right knee 
injury.

HTN means persistently high arterial blood pressure, and by some 
authorities the threshold for high blood pressure is a reading of 
140/90.  See Dorland's Illustrated Medical Dictionary at 889 
(30th ed. 2003).  For VA purposes, HTN means that the diastolic 
pressure is predominantly 90 or greater, and isolated systolic 
HTN means that the systolic pressure is predominantly 160 or 
greater with a diastolic pressure of less than 90.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).  

In this case, the evidence does not support a finding of 
hypertension related to service or to a service-connected 
disability.  In this case, while the service treatment reports 
reflect a blood pressure reading of 146/90 in August 1985, the 
STRs do not reflect any abnormally high blood pressure readings, 
much less indications of persistently elevated blood pressure.  
No references to hypertension are contained in the STRs.  

Evidence of hypertension was not found until many years after 
service.  In fact, the first indication in the record of 
hypertension is in August 1995 following a knee surgery.  
However, in a consultation note in August 1995, Dr. C. C. stated 
that the Veteran's blood pressure had returned to normal after 
being treated with medication following his surgery.  In November 
1996, the Veteran was diagnosed with uncontrolled hypertension.  
Therefore, hypertension was not diagnosed until November 1996, 
approximately thirteen years after the Veteran's separation from 
active duty.  This thirteen year lapse between the conclusion of 
his military service and the onset of elevated blood pressure 
provides additional compelling evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  Since hypertension was initially 
diagnosed well more than one year after his military service 
ended, he is not entitled to the presumption this condition was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In his consultation note, dated in August 1995, Dr. C. C. 
diagnosed the Veteran as having post-operative hypertension, 
status post repair of right patella tendon rupture and click 
murmur, probable mitral valve prolapsed.  Dr. C. C. suggested 
that the right knee surgery caused the Veteran to develop 
hypertension; however, he also stated that, at the time of the 
consultation, the Veteran's blood pressure was normal.  In 
addition, in May 2006, Dr. R. D. A. stated that the Veteran had 
received a diagnosis of hypertensive heart disease in service, 
but the condition was untreated at that time.  

Counter to this medical opinion, a VA examiner conducted an 
examination of the Veteran and reviewed the Veteran's complete 
medical file in May 2009 and stated that it is less likely as not 
that the Veteran's hypertension is related to his period of 
active duty for training.  The VA examiner also stated that it is 
less likely as not the Veteran's hypertension is proximately due 
to, the result of, or aggravated by the service-connected right 
knee injury.  The VA examiner explained that the literature does 
not support a knee injury as a cause of hypertension.  

The Board considers the competent and thoroughly explained 
medical conclusions of the May 2009 VA examination report to be 
highly probative in characterizing the contemporaneous in- 
service clinical evidence of record, and the conclusion of the VA 
examiner is against finding that the Veteran's current 
hypertension is etiologically related to his military service.  
Thus, the May 2009 VA examination report probatively and 
substantially weighs against the Veteran's claim of service 
connection for hypertension.  The VA examiner also opines that 
the Veteran's hypertension is not proximately due to, or the 
result of, or aggravated by his service-connected right knee 
injury.  The examiner further explains that, while the stress of 
surgery may cause an increase of blood pressure, the literature 
does not support a knee injury as a cause of hypertension.  

The Board acknowledges that supportive medical evidence in this 
case is presented by a May 2006 statement from a private 
cardiologist.  In the May 2006 statement, Dr. A. states that the 
Veteran had received a diagnosis of hypertensive heart disease in 
service, but the condition was untreated at that time.  This May 
2006 statement does not present significant probative value in 
this case, however, as it cites no clinical evidence or rationale 
for its conclusion that hypertensive heart disease started and 
was diagnosed during service.  Indeed, the statement in the May 
2006 note asserts facts concerning the Veteran's medical 
treatment during service that are directly contradicted by the 
contemporaneous service treatment records.  There is no 
indication that the author of the May 2006 private medical note 
reviewed the claims file, and the contemporaneous service 
treatment records contained therein show no diagnosis of 
hypertension, or hypertensive heart disease.  

Consequently, the May 2006 private medical statement is based 
upon an inaccurate factual predicate that is not consistent with 
either the contemporaneous evidence from service.  The Board 
finds that the most probative evidence shows that the Veteran was 
not diagnosed with hypertension or any hypertensive heart disease 
during service.  Any suggested etiological link presented by the 
May 2006 private medical note is not significantly probative as 
the note appears to be based upon an inaccurate factual 
predicate, with no accurate citation of clinical evidence nor 
even review of the claims file.  The May 2009 VA examination 
report addresses this contrary private medical note, and points 
out that "[I] reviewed the SMRs carefully and did not find a 
diagnosis of hypertension or coronary artery disease."  

The highly probative service treatment records and the May 2009 
VA examination report weigh against the Veteran's claim; the 
evidence shows that the Veteran did not manifest a clinical 
diagnosis of hypertension during active duty service (in 
accordance with the official medical standards for such a 
diagnosis), and his current hypertension is shown to be unlikely 
etiologically related to his active duty service.  Also of 
substantial significance in this case is the absence of evidence 
of hypertension for many years following discharge from service.  
Further, the record contains no contemporaneous indication of 
symptomatology or treatment for diagnosed hypertension for years 
following separation from service.  

The evidence of records presents an absence of any indication of 
properly medically diagnosed hypertension during service, an 
absence of any suggestion of medically confirmed chronic 
hypertension years post-service, and a VA examination report 
unambiguously explaining that current hypertension is unlikely 
etiologically related to service or his service-connected right 
knee injury.  This negative evidence outweighs the positive with 
regard to this issue on appeal.  The preponderance of the 
probative evidence is against the Veteran's claim of entitlement 
to service connection for hypertension, both on direct basis and 
as due to his service-connected right knee injury.  

The Board finds that the weight of the post-service medical 
evidence does not demonstrate that the Veteran's current 
hypertension is related to his service.  The Board recognizes the 
Veteran's contentions as to the diagnosis and relationship 
between his service and hypertension.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  As a result, his assertions do not constitute 
competent medical evidence that his hypertension began during, 
was aggravated during, or is a result of, service or a service-
connected right knee injury.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any current hypertension was incurred in service, 
manifested to a compensable degree within one year following the 
veteran's separation from service, or that it is proximately due 
to or aggravated by a service-connected disorder.  Therefore, 
service connection for hypertension must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

B.  S/C-CAD, status post bypass graft, including as secondary to 
HTN.

Turning to consideration of service connection for coronary 
artery disease on a direct basis, the medical evidence of record 
shows no evidence of coronary artery disease or heart disease in 
service, or for many years after discharge.  The Veteran does not 
expressly contend that he suffered from any manifestation of 
heart disability during service or within any presumptive period 
following service.  The Veteran was initially diagnosed with 
coronary artery disease in February 2001, more than a decade 
following his discharge from military service.  Such a lapse in 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Id.  Moreover, the Veteran here did 
not provide competent evidence of continuity.  In addition, there 
is no competent evidence that the current disability is related 
to service.  Rather, following the VA examination in May 2009, 
the examiner stated that it is less likely as not the Veteran's 
coronary artery disease is related to his period of active duty 
for training.  

With respect to the veteran's claim for service connection for 
coronary artery disease as secondary to hypertension, the Board 
notes that secondary service connection presupposes the existence 
of an established service-connected disability.  In this case, 
the veteran is not service-connected for hypertension.  Thus, 
there can be no secondary service connection for any condition 
allegedly due to hypertension.  Where application of the law to 
the facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no legal 
basis for an award of secondary service connection for coronary 
artery disease, status post bypass graft, the claim for 
secondary-service connection must be denied as a matter of law.  


ORDER

Service connection for hypertension, to include as secondary to 
the Veteran's service-connected right knee disability is denied.  

Service connection for coronary artery disease, status post 
bypass graft, to include as secondary to hypertension is denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


